Order of the Supreme Court, Kangs County, dated March 27,1967, affirmed, without prejudice to the right of defendant to bring whatever proceeding he deems advisable relating to the proceedings for parole violation. In our opinion the documentary evidence justifies the conclusion that defendant is not entitled to a hearing on his alleged claim of errors and denial of constitutional rights at the trial and sentencing. This record is barren of any of the proceedings that occurred at the time of the apprehension and incarceration of defendant for parole violation. Our decision, therefore, is without prejudice to the right of defendant to seek whatever legal relief, if any, he deems appropriate under the recent decision of the Supreme Court of the United States in Mempa v. Rhay (389 U. S. 128). Beldock, P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.